Citation Nr: 1316325	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating on an extraschedular basis for pes planus with plantar fasciitis of the right foot, currently assigned a 10 percent rating. 

2.  Entitlement to a higher rating on an extraschedular basis for pes planus with plantar fasciitis of the left foot, currently assigned a 10 percent rating. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to February 1992, and from December 2003 to December 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the RO in Waco, Texas.

On his VA Form 9, the Veteran requested a hearing before the Board.  A Board hearing was scheduled for September 1, 2009, at the Waco RO; however, the Veteran did not report for the scheduled hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2012), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is to be processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

In January 2010, the Board remanded the issue of entitlement to an increased initial rating for bilateral pes planus for extraschedular consideration.  The Board also decided two other issues that were on appeal.  The Veteran appealed the January 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC).  Although the Board had not decided an issue regarding an increased rating for pes planus on a schedular basis, the parties to July 2010 Joint Motion for Remand agreed that the Board had limited the Veteran's claim to an extraschedular basis and stipulated that the Board must ensure that consideration of the claim on a schedular basis is also accomplished.  

Subsequently, the Board rendered a decision in July 2011 that denied a higher rating for the bilateral foot disability on a schedular basis, and which again remanded the issue of entitlement to an increased rating on an extraschedular basis for the bilateral foot disability to the RO for referral to the Director of the VA Compensation and Pension Service.  

The Veteran appealed the Board's July 2011 decision to the CAVC, and, in April 2012, the CAVC granted a Joint Motion that vacated and remanded the portion of the Board's July 2011 decision that denied an initial rating in excess of 10 percent for bilateral pes planus since May 2, 2007.  The Board's July 2011 remand of the issue of entitlement to an increased rating for a bilateral foot disability on an extraschedular basis was not a subject of the Joint Motion, as the CAVC lacked jurisdiction over that issue.  

In a January 2013 decision, the Board granted separate 10 percent ratings for disabilities of each foot since May 2, 2007.  To the Board's knowledge, that decision has not been appealed.  

The Board also remanded for a third time the issue of extraschedular consideration of a higher rating for bilateral pes planus, as the RO had not been able to accomplish the instructions of the previous remand (it appears because of the activity at CAVC).  

The appeal has since been returned to the Board for further appellate action.  The Board notes that there are currently no issues remaining on appeal that are subject to jurisdiction of the CAVC, as the question of an extraschedular rating has not yet been decided by the Board, and as extraschedular entitlement is the only basis remaining on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the symptomatology associated with the service-connected disabilities of the right and left foot are contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating on an extraschedular basis in excess of 10 percent for right foot pes planus and plantar fasciitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2012).

2.  The criteria for a disability rating on an extraschedular basis in excess of 10 percent for left foot pes planus and plantar fasciitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The current appeal is based on an assertion of entitlement to an increased rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In the January 2010 remand, the Board cited a May 2007 VA examiner's notation that bilateral pes planus with plantar fasciitis had significant general occupational effects and that pain resulted in increased absenteeism.  The Board directed the RO to consider whether the Veteran's case should be forwarded to the Director of the VA Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board deferred the issue of schedular entitlement to an increased rating pending consideration of extraschedular referral.  The July 2010 Joint Motion and CAVC Order did not address the Board's remand for extraschedular consideration, but interpreting the Board's silence as to schedular consideration as the Board's intent not to consider schedular entitlement, the Joint Motion directed the Board to consider schedular entitlement as well.  

In the July 2011 decision, the Board denied schedular entitlement to a higher rating for pes planus, but again noted the findings of the May 2007 VA examiner, including notations that the Veteran missed 6 weeks of work in the prior 12-month period.  The Board found this to be a "possible" indication of marked interference with employment, and found that the May 2007 VA examination "suggests" that the Veteran's bilateral foot disability constitutes an unusual disability picture.  

The issue was therefore again remanded for the RO to refer the claim for an extraschedular evaluation.

The April 2012 Joint Motion and CAVC Order vacated the Board's denial of a schedular rating in excess of 10 percent since May 2, 2007, but did not address the Board's remand for extraschedular referral.  In the January 2013 decision, the Board granted separate 10 percent ratings for pes planus of each foot for the entire appeal period.  The Board noted that the RO had not had the opportunity to carry out the remand directive of the Board's July 2011 decision, as the case has been before the CAVC for years.  

Therefore, the Board reiterated its July 2011 remand directives and again remanded the issue extraschedular consideration.

In a January 2013 opinion, the Director of the VA Compensation and Pension Service denied an extra-schedular evaluation in excess of 10 percent for either foot.  The Director noted that the May 2007 VA examiner reported 6-week absenteeism during the past twelve months.  When asked to provide evidence regarding his time lost from work due to the disability in question, the Veteran did not reply.  

Available records show that the Veteran was self-employed in sales for the past 5 to 10 years.  He continued drilling in the reserves and performed a period of active duty for training in 2010.  The Director found that the Veteran had been fit for full duty and worldwide deployment during the relevant period.  Further, the May 2007 examination report specifically indicated the loss of work was due to the combined effect of foot pain, low back flareup, left shoulder condition.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the symptomatology associated with the Veteran's right and left foot disabilities is contemplated by the rating schedule.  In particular, the Board notes that the schedular criteria under Diagnostic Code 5276 include generalized criteria of mild, moderate, severe, and pronounced.  Such terminology is inherently linked to the level of impairment resulting from the foot disabilities.  This flexible structure makes it difficult to find in any given case that the rating schedule does not contemplate the type and degree of symptoms.  

Moreover, pain, tenderness, and swelling on manipulation and use of the feet are specifically listed under the rating criteria.  Without consideration of these factors, the current evaluation could not be justified, let alone a higher evaluation.    

The Board notes that it will not here adjudicate entitlement to a higher rating on the basis of the rating schedule, as that issue has been resolved and is no longer on appeal.  The disability is currently rated under Diagnostic Code 5276, and that code is the point of comparison for purposes of evaluation of entitlement to an extraschedular rating.  The Board notes that the clinical assessments of the impact of the Veteran's foot disabilities are consistent with mild to moderate impairment.  The report of VA general medical examination in June 2006 reveals the examiner's assessment of mild pes planus.  The Veteran was observed to walk with a normal gait, these facts are found by the Board to provide evidence against this claim. 

Similarly, a September 2006 history and physical reveals complaint of intermittent foot pain that is mild to moderate.  X-rays in August 2005 were entirely negative with the exception of a "suggestion of slight pes planus."  Soft tissues were normal.  

The report of VA examination in May 2007 reveals the examiner's finding of significant occupational effects, such as increased absenteeism.  While sports were found to be prevented, the impact of the foot disability on chores, shopping, and exercise was moderate.  The impact on recreation was mild.  There was no impact on traveling, feeding, bathing, dressing, toileting, grooming, or driving.  On balance, the Board finds that these descriptions approximate moderate impairment due to the feet.  

The Board also notes that the Veteran's descriptions of his symptoms are consistent with a description of moderate impairment.  A private podiatry report from July 2005 reveals complaint of left foot pain on the bottom of the foot along the metatarsal head for several months.  The Veteran reported discomfort when walking barefoot; however, he noted that he wears work boots on the job.  An August 2005 assessment also diagnosed plantar fasciitis with positive pain elicited on palpation of the medial band of plantar fascial ligament.  When examined in September 2005, the Veteran's foot pain was described as minimal.  In October 2005, the Veteran also reported minimal pain, which was "tolerable" allowing him to go up to 8 hours a day with custom-made orthotics.  

Private records from June 2004 and May 2005 include self-completed pain assessments.  Although the Veteran was seeking treatment for disabilities not related to the feet, in June 2004, the Veteran indicated that he was only experiencing pain in his left knee, and he rated his pain at a 0 on a scale of 0 to 10.  In May 2005, he only indicated left shoulder pain and rated the level of pain he was experiencing as 1.  A January 2006 private health assessment to establish care with a private physician reveals no complaints at the time except a sore throat.  An April 2006 assessment from the same private provider reveals complaint of back and neck pain; however, there was no description of foot pain.  Musculoskeletal examination revealed a normal gait and station.  All of these points, overall, are found by the Board to provide more factual evidence against this claim, clearly indicating the minimal nature of the problem as the Veteran himself fails to note the problem on some occasions when asked to note his pain.

The report of VA general medical examination in June 2006 reveals the Veteran's report of onset of foot symptoms in June 2005.  He reported that both feet still bother him a bit and are tender to the touch or walking without shoes.  On examination, there was tenderness in both feet when walking without shoes.  There were weekly flare ups lasting 1 to 2 days when he could not lift anything over 15 pounds.  

The report of VA examination in May 2007 reveals the Veteran's complaint of constant pain in both feet with difficulty walking at the end of the day due to pain.  The Veteran reported pain associated with standing and walking, as well as stiffness, fatigue, weakness, and lack of endurance.  He reported flare ups weekly or more often lasting 1 to 2 days.  He reported that he could stand for 1 hour and was able to walk more than 1/4 mile, but less than 1 mile.  Achilles alignment was normal with no midfoot malalignment, and no pronation.  There was no muscle atrophy on the feet.  His gait was normal.  The examiner noted an unusual shoe wear pattern and noted that the Veteran was wearing Lipoderm patches on his feet.  

Thus, the evidence establishes that the Veteran has been generally able to function with respect to his foot symptoms, and while he has more recently reported constant pain, he previously only reported pain with specific activities, such as walking barefoot.  Even in May 2007, the Veteran was able to stand and walk for a significant period despite his symptoms.  

The Board acknowledges that the June 2006 report reveals that the impact of all of the Veteran's disabilities, including lumbar spine, cervical spine, thoracic spine, left knee, left shoulder, left elbow, tension headaches, and digestive issues, in combination with the pes planus and plantar fasciitis caused a change in his assigned duties and increased absenteeism.  The Veteran reported that he was self employed and that his employment required physical and sales duties.  He was not able to perform the physical duties due to his combined conditions.  However, this finding does not suggest that the Veteran's foot disabilities alone are responsible for the noted employment impact.  Indeed, the same examiner's finding of mild foot impairment strongly suggests otherwise.  

In a similar account, the report of VA examination in May 2007 reveals that the Veteran had lost 6 weeks work in the prior 12 month period; however, this was attributed not only to pain in the feet, but also to a low back flareup, and a left shoulder condition.  In fact, the Veteran reported that he had lost only 1 week due to the feet.  

A review of the record reveals that the Veteran is self-employed.  Although the record does indicate that the Veteran's disability has some interference with his employment, and has made him lose 1 week of work over the year prior to the May 2007 examination, the Board finds that there has not been a marked interference with employment that is attributable to the foot disabilities.  The foot disabilities have also not resulted in frequent hospitalization.  

The Board also finds the January 2013 opinion to be persuasive regarding entitlement to an extraschedular rating.  In particular, the notation that the Veteran remained active in the reserves and performed ADT during this period.  In addition, the clinical evidence demonstrates that there is not an unusual disability picture, but in fact, the Veteran's right foot symptomatology is fully contemplated by the description of moderate impairment, and that the Veteran's left foot symptomatology is fully contemplated by the description of moderate impairment.
  
The Board acknowledges that, on the VA Form 9, the Veteran reported a diagnosis of tarsal tunnel syndrome.  The Board notes that service connection has not been granted or adjudicated for the disability of tarsal tunnel syndrome.  If the Veteran is seeking service connection for this additional disability, he must file a claim with the RO.  At this time, it does not appear that this issue is being raised as a separate service connection issue that requires referral to the RO for adjudication as an inferred claim, based on a total review of this case.  If the Veteran wishes to raise such a claim, he should do so with the RO.

In sum, the Board finds that an increased rating in excess of 10 percent is not warranted on an extraschedular basis for either foot.  The Veteran's foot disabilities are manifested by pain, tenderness and swelling of the feet, which significantly impact his ability to engage in an occupation.  The schedular criteria fully contemplate the Veteran's symptomatology.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The rating schedule provides for higher ratings where the appropriate type and degree of symptomatology is shown.  Moreover, the impact of the Veteran's foot disabilities on employment is not marked, particularly when considered in isolation from his other disabilities.  There have been no hospitalizations for the either foot disability.  For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for either foot disability on an extraschedular basis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Duties to Notify, Assist and Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the Board finds that there has been substantial compliance by the RO with the Board's January 2013 remand instructions.  In so finding, the Board notes that the RO referred the issues remaining on appeal to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  The opinion of the Director has been obtained and associated with the claims file.  There remain no outstanding remand instructions, and the Board finds that an additional remand is not necessary.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions.

In addition, the Veteran was afforded VA examinations in June 2006 and May 2007 to address the manifestations and severity of his service-connected foot disabilities.  These examinations are adequate to evaluate the claims because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Moreover, the reports contain findings pertinent to the rating schedule and to the question of entitlement to an extraschedular rating.  

ORDER

An extraschedular rating in excess of 10 percent for pes planus with plantar fasciitis of the right foot is denied.

An extraschedular rating in excess of 10 percent for pes planus with plantar fasciitis of the left foot is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


